 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:93-cr-0383 JAM DB
12                       Respondent,
13            v.                                        ORDER
14    KEITH ALAN ROBINSON,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 11, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Movant has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed October 11, 2019, are adopted in full;
 3          2. The motion to vacate, set aside. or correct the sentence under 28 U.S.C. § 2255 (ECF
 4   No. 243) is denied;
 5          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253; and
 7          4. The Clerk of the Court is directed to close the companion civil case, No. 2:16-cv-3059
 8   JAM DB, and to enter judgment.
 9
     DATED: November 14, 2019
10
                                                  /s/ John A. Mendez____________               _____
11

12                                                UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
